Citation Nr: 1029481	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

What evaluation is warranted for paralysis of the seventh cranial 
left nerve from August 27, 2002?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1942 to August 
1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision by the VA Regional 
Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In July 2006, the Board granted the Veteran's motion to advance 
this case on the docket.  38 C.F.R. § 20.900(c) (2010).

The Board remanded this claim in August 2006 so that additional 
evidence could be developed.  After development was completed, 
the Board in October 2007, denied entitlement to a rating in 
excess of 20 percent for paralysis of the left seventh cranial 
nerve.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In March 2008, the appellant's representative before the Court 
and VA General Counsel filed a joint motion to vacate and remand 
the Board's October 2007 decision to the extent that it denied a 
rating in excess of twenty percent for partial paralysis of the 
seventh cranial left nerve from August 27, 2002.  

In an April 2008 Order, the Court vacated that portion of the 
Board's October 2007 decision and remanded the matter for further 
action.  In accordance with the Court's April 2008 Order, the 
Board remanded the issue again in June 2008 for further 
development.  

In a January 2010 rating decision the Huntington, West Virginia 
Regional Office increased the evaluation for partial paralysis of 
the left seventh cranial nerve to 30 percent.  Additionally, the 
Huntington RO granted entitlement to service connection for a 
marked speech impairment with hypohonia; for interference with 
mastication; and for a speech impairment with difficulty 
swallowing, each secondary to paralysis of the left seventh 
cranial nerve.  

In February 2010, the Huntington RO issued a supplemental 
statement of the case addressing not only the rating assigned the 
left seventh cranial nerve, but also the additional disorders 
that were service connected in the January 2010 rating decision.  
As a matter of law the only issue properly before the Board 
pertains to the rating assigned the left seventh cranial nerve.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  In this regard, the 
appellate process begins only after a Veteran has filed a timely 
notice of disagreement.  Id.  At the time the February 2010 
supplemental statement of the case was issued, neither the 
Veteran nor his representative had filed a notice of disagreement 
with the Huntington or Philadelphia RO.  Thus, the issuance of a 
supplemental statement of the case was premature.  Secondly, the 
supplemental statement of the case itself violates 38 C.F.R. § 
19.31 (2009) which provides that, "[i]n no case will a 
supplemental statement of the case be used to announce decisions 
by the agency of original jurisdiction on issues not previously 
addressed in the statement of the case."  No statement of the 
case issued prior to February 2010 addressed the additional 
issues addressed in the February 2010 supplemental statement of 
the case. 

The Board acknowledges that it is evident that the 
appellant disagrees with the ratings assigned in the 
January 2010 rating decision.  That notice of 
disagreement, however, was filed with the Board, and not 
with the RO as is required by law.  See 38 C.F.R. 
§ 20.300.  Hence, the Philadelphia RO must act upon that 
notice of disagreement and issue a statement of the case 
on these issues.

Finally, the appellant has raised claims of entitlement to 
service connection for depression secondary to left 
seventh cranial nerve paralysis; entitlement to service 
connection for bilateral epicondylitis; entitlement to 
service connection for cervical degenerative disc and 
joint disease; entitlement to service connection for post 
operative residuals of lumbar degenerative disc disease 
and degenerative arthritis with laminectomies; a claim to 
reopen the issue of entitlement to compensation under 38 
U.S.C.A. § 1151 for a severed nerve above the left eye; a 
claim to reopen the issue of entitlement to service 
connection for bursitis of the shoulders; and entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders.  These 
issues, however, are not currently developed or certified 
for appellate review.  Accordingly, they are referred to 
the Philadelphia RO for appropriate consideration.  


FINDINGS OF FACT

1.  From August 27, 2002, the Veteran's paralysis of the seventh 
left cranial nerve has been manifested by no more than complete 
paralysis.

2.  The rating criteria for a thirty percent disability 
evaluation for paralysis of the seventh cranial left nerve 
reasonably describes the Veteran's disability level and 
symptomatology.


CONCLUSION OF LAW

Since August 27, 2002, the criteria for an evaluation in excess 
of 30 percent for partial paralysis of the seventh cranial left 
nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.123, 
4.124, 4.124a, Diagnostic Code 8207 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   VA has fulfilled its duty to assist the 
Veteran in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no evidence 
of any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).



Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  Fenderson, 
12 Vet. App. at 126.

Disabilities involving the seventh cranial nerve may be evaluated 
based on paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124a, 
Codes 8207, 8307, 8407.  Neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and constant pain, 
at times excruciating, is to be rated on the scale provided for 
injury of the nerve involved.  38 C.F.R. § 4.123.  Neuralgia, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  Paralysis is dependent upon 
relative loss of innervation of facial muscles.  Under Diagnostic 
Code 8207, a 10 percent evaluation is in order for incomplete, 
moderate paralysis of the seventh cranial nerve; a 20 percent 
evaluation is assigned for incomplete, severe paralysis; and a 30 
percent evaluation is assigned for complete paralysis.  There is 
no higher schedular rating available for paralysis of the seventh 
cranial nerve.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

In the January 2010 rating decision the rating assigned for 
paralysis of the left seventh cranial nerve was raised to 30 
percent effective August 27, 2002, the date of the Veteran's 
claim.  With this increase, the Veteran is now in receipt of the 
maximum schedular rating for paralysis of the seventh cranial 
left nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124(a), Diagnostic 
Code 8207.  Therefore, in order for the Veteran to achieve a 
higher rating, it must be shown that his symptoms present such an 
exceptional disability picture that the available schedular 
evaluations for his disability are inadequate.  As stated above, 
if the criteria reasonably describe the claimant's disability 
level and symptomatology, then his disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is, therefore, adequate.  Thun.  

In a March 2006 statement, the Veteran reported that his seventh 
cranial nerve paralysis has rendered him "unemployable [and] a 
social outcast."  The Veteran described symptoms secondary to 
his paralysis stating that his inability to communicate 
effectively negatively affected his relationship with his wife 
and made employment out of the question.  In a VA examination 
conducted in August 2008, the examiner noted that the Veteran's 
paralysis of the seventh cranial left nerve was severe with no 
fluctuation of severity.

In this case, the Veteran's left seventh cranial nerve paralysis 
is appropriately rated as 30 percent disabling.  A 30 percent 
rating is awarded for complete paralysis, which the Veteran has 
demonstrated and he has been assigned an appropriate schedular 
evaluation.  The Veteran has claimed that his seventh cranial 
nerve paralysis symptoms warrant a rating outside of the 
schedular criteria.  The Board finds, however, that his 
complaints are based on disorders that are secondary to the 
paralysis and over which the Board may not exercise jurisdiction.  
38 U.S.C.A. §§ 7104, 7105.  See Introduction supra.  The 
disability picture presented by the Veteran's seventh cranial 
nerve paralysis alone is specifically contemplated by the rating 
schedule.  Any question as to the appropriate ratings for 
pathology secondary to seventh cranial nerve paralysis is not 
currently before the Board.  Id.  Further, even though the 
evidence has not necessitated consideration under the second 
prong of the Thun analysis for an extraschedular rating, the 
Board notes that the Veteran's disability picture has not 
exhibited marked interference with employment or frequent periods 
of hospitalization due to seventh cranial nerve paralysis alone.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim of entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders is 
part of an increased rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for a total disability evaluation based on individual 
unemployability due to service connected disorders will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  

In this case, however, issues regarding secondary disorders due 
to seventh cranial left nerve paralysis are being referred back 
to the Agency of Original Jurisdiction.  The resolution of those 
claims, as well as the various claims of entitlement to service 
connection and compensation under 38 U.S.C.A. § 1151, could 
affect his claim for a total disability evaluation based on 
individual unemployability due to service connected disorders.  
Therefore, a Board determination on any claim of unemployability 
is not appropriate until initial development and adjudication is 
complete, and thereafter, only if the appellant timely perfects 
any necessary appeal.  

In sum, the Veteran is appropriately rated at 30 percent 
disabling for paralysis of the seventh cranial left nerve.  The 
Veteran's claim for an increased rating for left seventh cranial 
nerve paralysis is denied on both schedular and extraschedular 
bases.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
paralysis of the seventh cranial left nerve from August 27, 2002, 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


